Citation Nr: 1124077	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-05 441	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a scar above the right eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction is currently with the RO in San Diego, California.  

The Veteran requested a hearing before a member of the Board in his February 2008 substantive appeal.  He cancelled his first hearing scheduled in February 2010.  Another hearing was scheduled for January 2011.  Two days before the scheduled hearing, the Veteran submitted a letter stating that he had to be out of town for business reasons and would be unable to attend his hearing.  The Veterans Law Judge (VLJ) scheduled to hear the Veteran's hearing determined that the Veteran had not presented good cause for his failure to appear at his hearing and refused to reschedule any additional hearings.  The VLJ cited the fact that this was the Veteran's second missed hearing date, and that he failed to submit a request for a postponement in a timely manner or present a reasonable excuse for his failure to do so.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's does not have a current right ankle disability that had its onset in service or was not caused or aggravated by the Veteran's active military service.  

2.  The Veteran's scar above the right eye was incurred in service.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).  

2.  The criteria for entitlement to service connection for a scar above the right eye have been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2006.  This letter informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records.  The Veteran has not indicated whether or not he has any private medical records that are relevant to his claim.  

Under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, there is no medically competent evidence of a right ankle disability.  While the Veteran has stated that he experiences pain in his right ankle, he has not presented any evidence of an underlying pathology.  Additionally, even assuming that the Veteran has a right ankle disability, the only evidence that it is related to his military service is the unsupported lay assertion of a connection inherent in any service connection claim.  The Veteran has failed to explain how he believes his claimed disability is related to his military service and there is no indication in his service treatment records that he injured his right ankle or was treated for a right ankle disability in service.  To the contrary, the separation examination in June 1969 did not indicate any disability of the right ankle.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Right Ankle Disability

The Veteran's service treatment records show that on a Report of Medical History completed in September 1964 at time of enlistment, the Veteran reported that he had previously sprained both his ankles; however, no current ankle disability was noted at the Veteran's enlistment physical.  

Additionally, there is no evidence of any injury to the Veteran's right ankle in service or any complaints of or treatment for an ankle problem.  No right ankle disability was noted at separation from service.

Post-service, there is no evidence of any right ankle disability prior to the Veteran's claim in August 2006.  The Veteran has not submitted any medical records showing a diagnosis of or treatment for a right ankle disability and has not testified that he experienced continuity of symptomatology between service and the present.  

It is not even clear whether the Veteran has a current right ankle disability.  While the Veteran stated in his February 2008 substantive appeal that he experience right ankle pain and locking, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

As there is no evidence of a chronic right ankle disability in service or for decades after service and there is no evidence of a current right ankle disability that was caused or aggravated by service, entitlement to service connection for a right ankle disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Scar

The Veteran has claimed that he has a scar above his right eye that is related to service. 

The Veteran's enlistment physical does not list any scars or identifying marks.  The Veteran's separation physical notes a scar approximately one inch long above the right eye.

While there is no evidence of any injury during service that would account for such a scar, the Board notes that a veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2010).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Board finds that there is not clear and convincing evidence that the Veteran's scar pre-existed service and was not aggravated by service.  Accordingly, service connection for a scar above the right eye is warranted. 


ORDER

Entitlement to service connection for a right ankle disability is denied.  

Entitlement to service connection for a scar above the right eye is granted.  




REMAND

The Veteran's service treatment records show that on a Report of Medical History completed at the time of his enlistment in September 1964, the Veteran reported a he had been treated for pulled back muscles in the past, but no current disability of the back or spine was noted at his enlistment physical.  

In January 1965, the Veteran was treated for a pulled muscle in his back.  Another undated note shows treatment for acute lumbar strain secondary to heavy lifting.  This injury appears to have healed fully, as there are no further complaints of back pain or injury for the remainder of the Veteran's active service and no disability of the back or spine was noted at separation from service.

There is evidence of an injury in service, the Veteran has asserted a current disability, but without an examination it is impossible for the Board to determine if he has a current disability that is related to service.  Therefore an examination and etiology opinion is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, service connection for a low back disability is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any low back disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list all current low back disabilities and clearly address the following:

As to any current low back disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service, specifically to the Veteran's reports of a lumbar strain in service as noted by the service treatment records.

A complete rationale must be provided for any opinion offered.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs

